DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 and 5/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes that the IDS filed on 5/24/2021 and 5/25/2021 contain the same documents. 

Claim Status
Claims 1-2 are pending and being examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US 20080221806 A1; hereinafter “Bryant”; already of record) in view of Hong et al (Single-Step Preparation of Polythiophene Bearing Branched Chains by Dual Initiation Polymerization, 2017, Macromolecular Research, 25, pp 243-248; hereinafter “Hong”). 
Regarding claim 1, Bryant teaches a method of manufacturing a gas sensor device, the method comprising: 
forming a first electrode and a second electrode on a substrate (Bryant; para [73]; Fig. 1; two conductive elements or contacts 110, 112 may be disposed over the substrate); and 
forming a polythiophene film on the substrate (Bryant; para [78, 110, 111]; functionalization material 120 may be disposed as a continuous layer on channel 106, where the functionalization and/or recognition materials can be polythiophene) between the first and second electrodes (Bryant; Fig. 1, 10; examiner notes the functionalization material/material can be a continuous layer that is between the first and second electrodes) to be electrically coupled to the first and second electrodes (Bryant; para [77]; Fig. 1; a functionalization material 120 may be selected to interact with a targeted analyte 101 to cause a measurable change in electrical properties of nanosensor device 102).
Bryant does not teach the polythiophene film to which cuprous bromide is absorbed.
However, Hong teaches the analogous art of a polythiophene preparation (Hong; Abstract) comprising a polythiophene film (Hong; pp 244; polythiophene copolymers) which cuprous bromide is absorbed (Hong; pp 244; Scheme 1; Cu2+ salts can be used as a catalyst for the chemical oxidative polymerization of polythiophene polymers. The initial reductive reaction of copper ions in the dual initiation polymerization is crucial in initiating the metal-catalyzed radical polymerization cycle by generation of monovalent copper ions (Cu+ )).  Examiner notes that Cu-+ ions are formed which is the cation of cuprous bromide and seen in Scheme 1.  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the polythiophene film of Bryant to absorb cuprous bromide taught by Hong, because Hong teaches that the addition of the of the monomer controls the properties of polythiophene (Hong; pp 248).
Regarding claim 2, modified Bryant teaches the method of manufacturing a gas sensor device according to claim 1 (the polythiophene film of Bryant is modified to absorb cuprous bromide as taught by Hong discussed above in claim 1), 
wherein the forming a polythiophene film absorbed cuprous bromide is performed by contacting the polythiophene film and a cupric bromide (Hong; pp 244; Scheme 1; Cu2+ salts can be used as a catalyst for the chemical oxidative polymerization of polythiophene polymers. The initial reductive reaction of copper ions in the dual initiation polymerization is crucial in initiating the metal-catalyzed radical polymerization cycle by generation of monovalent copper ions (Cu+ )).  Examiner notes that the Cu2+ cation forms cupric bromide and produces cuprous bromide when in contact with polythiophene film as seen in Scheme 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798